RICHARD CALLAHAN, Special Judge,
dissenting.
Missouri is one of only eleven states that gives a criminal defendant the right to depose state’s witnesses in advance of trial; 1 that right is in addition to the broad discovery rules that provide defendants with all factual details of the state’s case. The overall effect is that Missouri discovery procedures already grant criminal defendants more protection than the federal system and 39 of our sister states. The instant case does not involve a class A or B felony, but rather involves class C felonies with a young teenager as the complaining witness. A preliminary hearing occurs in a public courtroom, while depositions occur in private offices and conference rooms. Generally speaking, an examination of a witness that is going to be recorded by a court reporter will be more detailed and probing than an examination that is not recorded. The trial court, in its discretion as provided by local court rule, denied the defense request to provide at its own expense a certified court reporter for the preliminary hearing. That decision does not impinge on the defendant’s ability to take the complaining witness’ deposition later in a more private setting. Absent an unqualified right on the part of a criminal *84defendant to have a preliminary hearing recorded, a right not advocated in its opinion, the majority fails to articulate how and why the trial court abused its discretion in denying the request. I respectfully dissent.

. The other ten states are Florida, Indiana, Iowa, Nebraska, New Hampshire, New Mexico, North Dakota, Ohio, Texas, Vermont, and Wyoming; however, most of these states place some restrictions on the defendant's right, and only two states grant the same unlimited right as does Missouri,